01/05/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 19-0704
                                                                       FILED
JACOB SMITH,                                                           JAN 0 5 2021
                                                                    Bowen Greenwood
            Petitioner and Appellant,                             Clerk of Supreme Court
                                                                     State of Montana

      v.                                                            ORDER

 STATE OF MONTANA,

            Respondent and Appellee.



      Appellant Jacob Smith has filed a Motion to Expand Page Limit, asking to file an
overlength brief of35 pages with and additional three pages for table ofcontents and table
ofauthorities. He has also filed a Motion to Forego the Charged Postage and Nine Copies
ofthe Opening Brief.
      IT IS HEREBY ORDERED that motions are GRANTED. Appellant's brief shall
be filed as ofthe date ofthis Order. The postage fee is waived.
      DATED this .9h day of January, 2021.
                                                For the Court,




                                                              Chief Justice